11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

A Red 2007 Ford F150                           * From the 104th District
Texas License CVZ4082                           Court of Taylor County,
VIN# 1FTRX12W87FB53968,                         Trial Court No. 25911-B.

Vs. No. 11-15-00263-CV                         * August 31, 2016

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.